Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-12, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Savian, Scott et al. (US 20140196206) referred herein after as Savian.
Independent Claim 1:
Savin discloses
An aircraft portion, comprising:
a floor; a fuselage structure forming an arch above the floor; an item of furniture equipment extending at least from the floor to the fuselage structure forming an arch;
(see Savin FIGS 12A, 15 for floor, fuselage structure forming and arch and extending from the floor)
wherein the item of furniture equipment is suspended from the fuselage structure forming an arch by at least one suspension point, 
(see Savian FIGS. 12A, 15 for arch and suspension point 97a at 33).

    PNG
    media_image1.png
    375
    337
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    297
    390
    media_image2.png
    Greyscale


(See Savian FIG. 26 for four lavatories in the arched section of the fuselage)

    PNG
    media_image3.png
    573
    355
    media_image3.png
    Greyscale

Independent Claim 11:
Savin discloses
An aircraft, comprising:
a fuselage, a floor structure attached to the fuselage, a monument having an upper portion and a lower portion, wherein the lower portion is in contact with the floor structure, and wherein the upper portion includes a suspension point attached to the fuselage supporting substantially all the weight of the monument.
(see Savin FIGS 12A, 15 for floor, fuselage structure forming and arch and extending from the floor, and 12A at 97a for ceiling connection points to bear the weight of the structure. See Savian FIG. 26 for four lavatories in the arched section of the fuselage)

    PNG
    media_image3.png
    573
    355
    media_image3.png
    Greyscale

Claim 2:
Savin discloses
The aircraft portion according to claim 1, 
wherein the entire mass of the item of furniture equipment is taken up by the fuselage structure forming an arch.
(See Savian FIG. 2 for two lavatories in the arched section of the fuselage).
Claim 3:
Savin discloses
The aircraft portion according to claim 1, 
wherein the fuselage structure forming an arch comprises a plurality of frames, the item of furniture equipment being suspended from at least one frame.
(See Savin FIGS 24A-24C for a plurality of “box” fames for the archway items of furniture with a plurality of frame designs).

    PNG
    media_image4.png
    518
    382
    media_image4.png
    Greyscale

Claim 4:
Savin discloses
The aircraft portion according to claim 1, 
wherein the item of furniture equipment is suspended from the fuselage structure forming an arch by three suspension points.
(See Savian FIGS 12A, 24A for suspension points 97A at 33, 97A at 38)

    PNG
    media_image5.png
    267
    194
    media_image5.png
    Greyscale

Claim 5:
Savin discloses
 The aircraft portion according to claim 4, 
wherein one suspension point comprises a rigid connection between the item of furniture equipment and the aircraft structure, and the other two suspension points each comprise a suspension connecting rod interposed between the item of furniture equipment and the fuselage structure.
(See Savin FIGS, 12A, 12B for 4 connecting rod positions (2 for each furniture piece and 2 for connection to the fuselage structure. See Savin [0005 and 0087] for…”The lavatory monument is secured to the aircraft via various tie-rods and brackets, and is designed to independently conform to FAA loading standards“
Claim 6:
Savin discloses
The aircraft portion according to claim 5, wherein the item of furniture equipment is also connected to the fuselage structure forming an arch or to the floor by at least two connecting rods orthogonal to each other, extending substantially parallel to a plane of extension of the floor.
(see Savian FIGS. 12A, 15 for connections to the fuselage structure forming an arch and suspension point 97a at 33).
Claim 7:
Savin discloses
The aircraft portion according to claim 1, 
wherein the item of furniture equipment has a general box-type form comprising a lower panel extending at a level of the floor or to a level located under the floor, and panels orthogonal to the lower panel.
(See Savin FIG 11A and [0087] ..” The outer shell 80 is a bonded structure that forms a "box" into which the modules can be positioned and secured”)
Claim 8:
Savin discloses
The aircraft portion according to claim 1, 
wherein the item of furniture equipment is a lavatory module or a galley.
(see Savian FIGS. 12A, 15 for lavatory).
Claim 9:
Savin discloses
The aircraft portion according to claim 1, 
further comprising two items of furniture equipment, wherein the items of furniture equipment are connected together by at least one intermediate connecting rod parallel to the plane of extension of the floor.
(See Savin FIGS. 12A, 12B [0005, 0087] for two items of furniture (sink (42) and mirror 946)) connected together with lavatory shell 80 using connecting rods and parallel to the floor via…..”The lavatory monument is secured to the aircraft via various tie-rods and brackets, and is designed to independently conform to FAA loading standards”

    PNG
    media_image6.png
    544
    416
    media_image6.png
    Greyscale

Claim 10:
Savin discloses
The aircraft portion according to claim 9, 
wherein the aircraft portion is a fuselage nose cone comprising a cockpit with an item of furniture equipment being disposed on either side of an aisle for accessing the cockpit, a side panel of each item of furniture equipment being adjoined to a rear partition of the cockpit.
(See Savian FIG. 26 for two lavatories in the arched section of the nose portion of the fuselage. See FIG 27 for a side panel 112 adjoining to a rear portion of the cockpit)

    PNG
    media_image7.png
    564
    376
    media_image7.png
    Greyscale

Claim 12:
Savin discloses
The aircraft according to claim 11, wherein the suspension point comprises a rigid connection between the monument and the fuselage, and further comprising two additional suspension points each having a connecting rod interposed between the monument and the fuselage structure. 
(See Savin FIGS, 12A, 12B for 4 connecting rod positions (2 for each furniture piece forming rigid connections between the monument and the fuselage and 2 for connection between the monument and the fuselage structure. See Savin [0005 and 0087] for…”The lavatory monument is secured to the aircraft via various tie-rods and brackets, and is designed to independently conform to FAA loading standards“
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644